Pag,e | 0[” 5

AO 239 (Rev. lll."l 5) Applicalion to Proceed in Dtstrict Court Withoul l’rcp;iying Fees or Costs (1_ong Form)

 

UNITED STATES DlsTRicr CoURT

for the

MMM /M((@]/ /'//:<M civilActionNo.

ch`endant/Re.rpondem

APPLICATIONl TO PROCEED lN DlSTRICT COURT WITHOUT PREPAYING FEES OR COSTS

 

(L,ong Form)
Aflidavit in Support of the Applica tion lnstruetions
I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.

Do not leave any blanks: if the answer to a question is “0,"
“none,” or “not applicable (N/A),” write that response. If
you need more space to answer a question or to explain your
answer, attach a separate sheet of paper identified with your
name, your case's docket number, and the question number

Date: [242 §§ 1@'/§

l. For both you and your spouse estimate the average amount of money received from each of the following
sources during the past iZ months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts that 1s, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

Income source Average monthly income lncome amount expected
amount during the past 12 next month
months
You Spouse You Spouse

 

 

Employment /@/ d 1
s s s @/ s
Self-employment 67 ` \

3 3 316

 

 

 

 

Income From real property (.nich as rental income) 5 L_C=J’“ 3 $ 6 3
lnterest and dividends $/@/- 3 5 6 $
dies S/M 5 s @/ $
Alimony 5 /Q/ 53

 

Child support

s s,,@/s

 

 

 

 

 

 

931 s s
9

 

 

Page 5 ol` 5

AO 239 (Re\'. 01/15) .1\pplicnlion to Proceed in Dislricl COurl Wilhoul Prcp;\ying Fces or Costs (l_ong Form)

 

Regular expenses for operation of business, profession, or farm (n.'mch damned

statement ) S 6 S CQ/`

 

 

otherr.q)eci,»_o: §§ / s 77/ s

l().

ll.

 

 

 

 

' 0.00 .
Total monthly expenses: 3 ? 7]/ S 0 00

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

D Yes 560 lt` yes, describe on an attached sheet.

l'lave you Spent _ r wi_ll you be spending _ any money for expenses or attorney fees in conjunction with this
lawsuit? |:| Yes o

Ifyes, how much? $

Provide any other information that will help explain why you cannot pay the costs of these proceedings

Identify the city and state 95 your legal reside e.
MQ@ /cM¢, / §§ -
Your daytime phone number: M/“ Wc) )

Your age: Your years of schooling:

@/1) 937
z/l(/‘,_W

